         Case 2:09-bk-26198-BR
CASE INFORMATION                              Doc 52-2 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                                        Exhibit Exhibit 2 - ROA 09U04263 Page 1 of 2
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Case Number: 09U04263
NATIONAL CITY BANK VS RUIZ, KENYA
Filing Courthouse: Stanley Mosk Courthouse
Filing Date: 03/24/2009
Case Type: U.D. RESIDENTIAL (Limited Jurisdiction)
Status: Disposed




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

None


Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Parties
Plaintiff: NATIONAL CITY BANK
Attorney: PARTRIDGE, WILLIAM L

Defendant: RUIZ KENYA

Defendant: RUIZ RUBIN

Defendant: RUIZ ALICIA
Attorney: LAW OFFICES OF GREGORY L BOSSE




Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

09/10/2016 CASE DESTROYED PURSUANT TO GC 68152 D(1)/GC 68152 D(2)

11/10/2009 WRIT RETURNED

06/30/2009 NOTICE OF BANKRUPTCY FILED

05/08/2009 A/C - COMPLAINT FILED

05/07/2009 RESPONSE FILED

04/30/2009 WRIT OF POSSESSION ISSUED; RETURNED VIA ATTY SER/OR

04/30/2009 APPLICATION FOR ISSUANCE OF WRIT OF POSSESSION

04/30/2009 WRIT OF POSSESSION OF REAL PROPERTY ISSUED TO LA COUNTY

04/27/2009 DEFAULT JUDGMENT BY CLERK

04/27/2009 JUDGMENT AS TO UNNAMED TENANTS CCP 415.46

04/27/2009 WRIT OF POSSESSION RECEIVED.

04/22/2009 SUBMISSION FOR DEFAULT AND JUDGMENT PENDING

04/22/2009 PROOF OF SERVICE TO COMPLAINT FILED

04/22/2009 REQUEST FOR DEFAULT FILED AND ENTERED

04/22/2009 PROOF OF SERVICE FOR UNNAMED TENANTS FILED.

03/25/2009 NOTICE OF UNLAWFUL DETAINER MAILED

03/24/2009 COMPLAINT FILED                       RJN - Exhibit 2 - Page 1 of 2
03/24/2009 SUMMONS FILED
            Case 2:09-bk-26198-BR Doc 52-2 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                              Exhibit Exhibit 2 - ROA 09U04263 Page 2 of 2




                                    RJN - Exhibit 2 - Page 2 of 2
